Exhibit 12.1 PUGET ENERGY STATEMENT SETTING FORTH COMPUTATIONS OF RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Successor Predecessor 12 Months Ended June 30, Period from February 6, 2009 through December 31, Period from January 1, 2009 through February 5, Years Ended December 31, Earnings Available For Fixed Charges: Pre-tax income: Income from continuing operations before income taxes $ AFUDC - equity ) AFUDC - debt ) Total $ Fixed charges: Interest expense $ Other interest 69 Portion of rentals representative of the interest factor Total $ Earnings available for combined fixed charges $ Ratio of Earnings to Fixed Charges x x x x x x x
